           Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ZEV OSTREICHER,

                                 Plaintiff,
                                                            No. 19-CV-8174 (KMK)
                          v.
                                                             OPINION & ORDER
 TRANSUNION, LLC, et al.,

                               Defendants.


Appearances:

Kenneth Willard, Esq.
David P. Force, Esq.
Stein Saks PLLC
Hackensack, NJ
Counsel for Plaintiff

Arjun Rao, Esq.
Ali Fesharaki, Esq.
Stroock & Stroock & Lavan LLP
Los Angeles, CA
Counsel for Defendant Discover Bank

KENNETH M. KARAS, United States District Judge:

       Plaintiff Zev Ostreicher (“Plaintiff”) brings this Action against Defendants TransUnion,

LLC (“TransUnion”); Discover Bank (“Discover,” or “Moving Defendant”); Bank of America,

N.A. (“Bank of America”); and TBF Financial, LLC (“TBF”; collectively, “Defendants”),

claiming violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. (See

generally Am. Compl. (Dkt. No. 62).)1 Before the Court is Moving Defendant’s Motion To



       1
         Plaintiff also originally brought suit against American Express Company (“American
Express”) and Equifax Information Services, LLC (“Equifax”). (See generally Compl. (Dkt. No.
1); Am. Compl.) However, on November 11, 2019, Plaintiff notified the Court that he had
reached a settlement with American Express. (Dkt. No. 27.) The Court terminated American
           Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 2 of 24



Compel Arbitration and Stay this Action (the “Motion”). (See Moving Def.’s Not. of Mot.

(“Not. of Mot.”) (Dkt. No. 68).)

       For the reasons explained herein, Moving Defendant’s Motion is granted.

                                          I. Background

       A. Factual Background

       The following facts are taken from the Amended Complaint and the Declaration and

exhibits submitted in connection with the Motion. (Am. Compl.; Decl. of Janusz Wantuch in

Supp. of Mot. (“Wantuch Decl.”) (Dkt. No. 70).)2 The Court recounts only the facts that are

relevant to the instant Motion.

               1. The Parties

       Plaintiff is a resident of New York State. (Am. Compl. ¶ 4.) Moving Defendant is a

“federally-insured bank” that is chartered, incorporated, and has its principal place of business in

Delaware. (Wantuch Decl. ¶ 5.) Moving Defendant issues the “‘Discover Card’ brand of

revolving credit cards,” including “Discover IT credit card[s].” (Id.)




Express from the docket, (Dkt. No. 32), and Plaintiff filed a Notice of Voluntary Dismissal with
Prejudice as to American Express on December 2, 2019, (Dkt. No. 46).
        On February 21, 2020, Plaintiff and Equifax filed a Joint Stipulation of Dismissal,
dismissing Equifax from the Action with prejudice. (Dkt. No. 72.) The Court signed this
Stipulation on February 24, 2020. (Dkt. No. 73.)
       2
          “Courts deciding motions to compel [arbitration] apply a standard similar to that
applicable for a motion for summary judgment.” Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d
Cir. 2017) (citation and quotation marks omitted). Thus, the Court may “consider[] all relevant,
admissible evidence submitted by the parties and contained in pleadings, depositions, answers to
interrogatories, and admissions on file, together with affidavits.” Id. (citation, alterations, and
quotation marks omitted); see also Philippe v. Red Lobster Rests. LLC, No. 15-CV-2080, 2015
WL 4617247, at *2 (S.D.N.Y. Aug. 3, 2015) (“It is . . . proper (and in fact necessary) to consider
extrinsic evidence when faced with a motion to compel arbitration . . . .” (citation and quotation
marks omitted)).

                                                 2
           Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 3 of 24



               2. The Cardmember Agreement and Revised Agreement

       On December 16, 2015, Moving Defendant received Plaintiff’s application for a

“Discover IT credit card,” (the “Card”), and Moving Defendant subsequently issued to Plaintiff a

Discover IT credit card account (the “Account”). (Id. ¶ 6.) Once Plaintiff’s Account was

opened, Moving Defendant mailed the Card and the applicable cardmember agreement (the

“Cardmember Agreement”) to the address that Plaintiff provided on his application. (Id. ¶ 7.)

The Cardmember Agreement stated that Plaintiff would “accept th[e] Agreement if [he] d[id] not

cancel [his] Account within 30 days after receiving a Card,” and that Plaintiff would “also accept

th[e] Agreement if [he] or an [a]uthorized [u]ser use[d] the Account.” (Id. ¶ 8; id. Ex. A

(“Cardmember Agreement”), at 2 (Dkt. No. 70-1).)3 According to Moving Defendant, Plaintiff

did not cancel his Account within 30 days of receiving the Card and also used the Account after

receiving the Card. (Wantuch Decl. ¶ 8.) Moving Defendant represents that Plaintiff has never

requested that the Account be cancelled. (Id.)

       The Cardmember Agreement also contained a provision titled “Agreement to

[A]rbitrate,” requiring that

       In the event of a dispute between [Plaintiff] and [Moving Defendant] arising under
       or relating to th[e] Account, either may choose to resolve the dispute by binding
       arbitration . . . instead of in court. Any claim (except for a claim challenging the
       validity or enforceability of this arbitration agreement, including the Class Action
       Waiver) may be resolved by binding arbitration if either side requests it. THIS
       MEANS IF EITHER [Plaintiff] OR [Moving Defendant] CHOOSE
       ARBITRATION, NEITHER PARTY SHALL HAVE THE RIGHT TO LITIGATE
       SUCH CLAIM IN COURT OR TO HAVE A JURY TRIAL.




       3
        The Cardmember Agreement includes two different page numbers at the bottom of each
page. The Court therefore refers to the ECF-stamped page numbers at the top of each page to
avoid confusion.

                                                 3
         Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 4 of 24



(Cardmember Agreement 4.) The Cardmember Agreement specified that the agreement to

arbitrate was governed by the Federal Arbitration Act (“FAA”) and that the arbitration provision

would survive “closing of [the] Account; voluntary payment of [the] Account or any part of it;

any legal proceedings to collect money [Plaintiff] owe[s]; any bankruptcy by [Plaintiff]; and any

sale by [Moving Defendant] of [the] Account.” (Id. at 4–5.) The Cardmember Agreement

allowed for rejection of the arbitration provision, so long as Plaintiff sent a written notice of

rejection “within 30 days of [Plaintiff’s] receipt of the Card after [the] Account [wa]s opened.”

(Id. at 5.) Moving Defendant represents that Plaintiff did not send a notice of rejection.

(Wantuch Decl. ¶ 8.)

       The Cardmember Agreement also set forth that “[t]he rates, fees[,] and terms of th[e]

Agreement may change from time to time,” that Moving Defendant “may add or delete any term

to th[e] Agreement,” and that “[i]f required by law, . . . [Moving Defendant] w[ould] give

[Plaintiff] advance written notice of the change(s) and a right to reject the change(s).”

(Cardmember Agreement 2.) Finally, the Cardmember Agreement included a section titled

“Reporting to Credit Reporting Agencies,” which stated that Moving Defendant “may from time

to time review [Plaintiff’s] credit . . . records” and “may report the status and payment history of

[Plaintiff’s] Account to credit reporting agencies and other creditors.” (Id. at 3.) Moving

Defendant represented that it “normally report[ed] to credit reporting agencies each month,” and

provided instructions on how to write to Moving Defendant if Plaintiff believed that information

provided to credit reporting agencies was “inaccurate or incomplete.” (Id.)

       On May 3, 2017, Moving Defendant mailed a monthly statement that included a notice of

amendment of the Cardmember Agreement to Plaintiff at the address listed on Plaintiff’s

application. (Wantuch Decl. ¶ 9.) On September 2, 2017, Moving Defendant mailed another




                                                  4
           Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 5 of 24



notice of amendment to Plaintiff at the same address (the “Revised Agreement”). (Id.) This

notice informed Plaintiff that effective February 1, 2018, several provisions in the Cardmember

Agreement would be changed, including the arbitration provision. (Id. Ex. B (“Revised

Agreement”), at 2 (Dkt. No. 70-2).)4 According to the Revised Agreement, the updated

arbitration provision would require that

       In the event of a dispute between [Plaintiff] and [Moving Defendant] arising out of
       or relating to th[e] Account or the relationships resulting from th[e] Account or any
       other dispute between [Plaintiff] and [Moving Defendant] . . . either [Plaintiff] or
       [Moving Defendant] may choose to resolve the Claim by binding arbitration . . .
       instead of in court. Any Claim (except for a claim challenging the validity or
       enforceability of th[e] arbitration agreement, including the Class Action Waiver)
       may be resolved by binding arbitration if either side requests it. THIS MEANS IF
       EITHER [Plaintiff] OR [Moving Defendant] CHOOSE ARBITRATION,
       NEITHER PARTY SHALL HAVE THE RIGHT TO LITIGATE SUCH CLAIM
       IN COURT OR TO HAVE A JURY TRIAL.

(Id. at 3.) The Revised Agreement again set forth that the agreement to arbitrate would be

governed by the FAA, and that the arbitration provision would survive “closing of [the] Account;

voluntary payment of [the] Account or any part of it; any legal proceedings to collect money

[Plaintiff] owe[s]; any bankruptcy by [Plaintiff]; and any sale by [Moving Defendant] of

[Plaintiff’s] Account.” (Id. at 3–4.) And, as with the Cardmember Agreement, the Revised

Agreement stated that Plaintiff “[h]a[d] the [r]ight to [r]eject [a]rbitration for th[e] Account” by

sending a “written notice of rejection within 30 days of [Plaintiff’s] receipt of the Card after [the]

Account [wa]s opened.” (Id. at 4.) According to Moving Defendant, these provisions governed

Plaintiff’s Account from February 2018 through September 2019. (Wantuch Decl. ¶ 10.)




       4
          Given that the page numbers in the Revised Agreement begin at page 11, the Court
refers to the ECF-stamped page numbers at the top of each page to avoid confusion.

                                                  5
         Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 6 of 24



                3. Plaintiffs’ Allegations against Moving Defendant

        Plaintiff alleges that Moving Defendant furnished inaccurate information related to

Plaintiff’s Account to Equifax and TransUnion. (Am. Compl. ¶¶ 16–17.) Equifax and

TransUnion used this information, which allegedly reflected an incorrect account balance and

date of last payment, in preparing and issuing credit reports on Plaintiff. (Id.) These reports

were then “disseminated to various persons and credit grantors, both known and unknown.” (Id.

¶ 18.) Plaintiff claims that he notified Equifax and TransUnion of the allegedly inaccurate

information via dispute letters sent “on or around” March 5, 2019, and Plaintiff believes that

Equifax and TransUnion notified Moving Defendant of the disputes. (Id. ¶¶ 19–20.) Plaintiff

also alleges that upon receiving this information, Moving Defendant “failed to conduct a

reasonable investigation,” “continued to report false and inaccurate, adverse information on

[Plaintiff’s] consumer report,” and “failed to mark the [A]ccount as disputed despite receiving

notice of . . . Plaintiff’s dispute.” (Id. ¶¶ 21–22.)

        Plaintiff claims that as of the date of his Amended Complaint, Moving Defendant

continued to furnish “inaccurate and materially misleading” credit data, which Equifax and

TransUnion have reported. (Id. ¶¶ 24, 26.) As such, Plaintiff represents that his credit score has

decreased, his creditworthiness had been negatively impacted, and he has suffered “mental and

emotional pain, anguish, humiliation, and embarrassment” from credit denials. (Id. ¶¶ 25–26,

99, 112.)

        B. Procedural Background

        The Court recounts only the procedural background that is relevant to Plaintiff, Moving

Defendant, and the instant Motion.




                                                    6
           Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 7 of 24



       Plaintiff filed his original Complaint on September 2, 2019. (Compl.) On November 12,

2019, Moving Defendant and TBF each filed Pre-Motion Letters. (Dkt. Nos. 33–34.) TBF

sought to file a motion to dismiss, and Moving Defendant sought to file the instant Motion. (Id.)

After Plaintiff filed responses to TBF and Moving Defendant, (Dkt. Nos. 39–40), the Court held

a Pre-Motion Conference on December 10, 2019, (see Dkt. (minute entry for Dec. 10, 2019)).

Because of technical difficulties due to a telephonic appearance, Moving Defendant was unable

to appear, and subsequently submitted a second pre-motion letter, again seeking leave to file the

instant Motion. (Dkt. No. 56.)5 Plaintiff again opposed Moving Defendant’s request, (Dkt. No.

57), and after Moving Defendant submitted an additional letter responding to an argument raised

by Plaintiff, as directed by the Court, (Dkt. Nos. 59, 63), the Court set a briefing schedule, (Dkt.

No. 64). Additionally, on December 16, 2019, Plaintiff filed an Amended Complaint, as directed

by the Court at the December 10 Pre-Motion Conference. (See Am. Compl.; Dkt. (minute entry

for Dec. 10, 2019).)

       Pursuant to the briefing schedule set by the Court, Moving Defendant filed the instant

Motion on January 10, 2020. (Not. of Mot.; Wantuch Decl.; Moving Def.’s Mem. of Law in

Supp. of Mot. (“Moving Def.’s Mem.”) (Dkt. No. 69).) On February 10, 2020, Plaintiff filed his

Opposition to the Motion. (Pl.’s Mem. of Law in Opp’n to Mot. (“Pl.’s Mem.”) (Dkt. No. 71).)

On February 24, 2020, Moving Defendant filed its Reply. (Moving Def.’s Reply Mem. of Law

in Supp. of Mot. (“Moving Def.’s Reply Mem.”) (Dkt. No. 74).)




       5
        At the Pre-Motion Conference, TBF withdrew its request to file a motion to dismiss.
(See Dkt. (minute entry for Dec. 10, 2019).)



                                                  7
           Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 8 of 24



                                          II. Discussion

       A. Legal Standard

       The Federal Arbitration Act (“FAA”) provides that an arbitration agreement “shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2.6 The FAA “embodies the national policy favoring

arbitration and places arbitration agreements on equal footing with all other contracts.” Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006). However, “the FAA does not

require parties to arbitrate when they have not agreed to do so.” Nicosia v. Amazon.com, Inc.,

834 F.3d 220, 229 (2d Cir. 2016) (citation and quotation marks omitted); see also AT & T Techs.,

Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986) (“[A]rbitration is a matter of

contract and a party cannot be required to submit to arbitration any dispute which he has not

agreed so to submit.” (citations and quotation marks omitted)).

       Moving Defendant seeks to compel arbitration and stay this Action. (Moving Def.’s

Mem. 1.) In the context of this type of motion, courts “appl[y] a standard similar to that

applicable for a motion for summary judgment.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d

Cir. 2003) (citations omitted). A court must therefore “consider all relevant, admissible evidence

submitted by the parties” and “draw all reasonable inferences in favor of the non-moving party.”

Nicosia, 834 F.3d at 229 (citations and quotation marks omitted). Under this standard, the Court

evaluates “[a]llegations related to the question of whether the parties formed a valid arbitration




       6
         Section 2 of the FAA applies to arbitration agreements “evidencing a transaction
involving [interstate] commerce.” 9 U.S.C. § 2. Here, Plaintiff resides in the State of New York,
(Am. Compl. ¶ 4), and Moving Defendant is chartered, incorporated, and has its principal place
of business in Delaware, (Wantuch Decl. ¶ 5). Thus, this requirement is satisfied. Further, the
Cardmember Agreement and Revised Agreement specify that the arbitration of disputes
provision “is governed by the [FAA].” (Cardmember Agreement 4; Revised Agreement 3.)

                                                 8
         Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 9 of 24



agreement . . . to determine whether they raise a genuine issue of material fact.” Schnabel v.

Trilegiant Corp., 697 F.3d 110, 113 (2d Cir. 2012) (citations omitted). “If there is a genuinely

disputed factual issue whose resolution is essential to the determination of the applicability of an

arbitration provision, a trial as to that issue will be necessary . . . .” Wachovia Bank, Nat’l Ass’n

v. VCG Special Opportunities Master Fund, Ltd., 661 F.3d 164, 172 (2d Cir. 2011) (citation

omitted); see also 9 U.S.C. § 4 (“If the making of the arbitration agreement . . . [is] in issue, the

court shall proceed summarily to the trial thereof.”). However, “where the undisputed facts in

the record require the matter of arbitrability to be decided against one side or the other as a

matter of law, [a court] may rule on the basis of that legal issue and avoid the need for further

court proceedings.” Wachovia Bank, 661 F.3d at 172 (citation and quotation marks omitted); see

also 9 U.S.C. § 4 (“[U]pon being satisfied that the making of the agreement for arbitration or the

failure to comply therewith is not in issue, the court shall make an order directing the parties to

proceed to arbitration in accordance with the terms of the agreement.”); Ryan v. JPMorgan

Chase & Co., 924 F. Supp. 2d 559, 561–62 (S.D.N.Y. 2013) (“[A] [c]ourt must grant a motion to

compel arbitration if the pleadings, discovery materials before the [c]ourt, and any affidavits

show there is no genuine issue as to any material fact and it is clear the moving party is entitled

to judgment as a matter of law.” (citations omitted)).

       B. Analysis

       The Parties’ dispute essentially concerns a “[q]uestion[] of arbitrability,” which is a “term

of art covering ‘disputes about whether the parties are bound by a given arbitration clause,’ as

well as ‘disagreements about whether an arbitration clause in a concededly binding contract

applies to a particular type of controversy.’” Pincaro v. Glassdoor, Inc., No. 16-CV-6870, 2017

WL 4046317, at *5 (S.D.N.Y. Sept. 12, 2017) (alterations omitted) (quoting Howsam v. Dean




                                                  9
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 10 of 24



Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)).7 To answer this question, courts in the Second

Circuit generally “follow a two-part test,” whereby they consider “(1) whether the parties have

entered into a valid agreement to arbitrate, and, if so, (2) whether the dispute at issue comes

within the scope of the arbitration agreement.” In re Am. Express Fin. Advisors Secs. Litig., 672

F.3d 113, 128 (2d Cir. 2011) (citation omitted); see also Granite Rock Co. v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 299 (2010) (noting that a court “should order arbitration of a dispute

only where the court is satisfied that neither the formation of the parties’ arbitration agreement

nor (absent a valid provision specifically committing such disputes to an arbitrator) its

enforceability or applicability to the dispute is at issue” (citation and emphasis omitted)). “If

federal statutory claims are alleged, the court must also assess whether Congress intended to

exempt such claims from arbitration.” Clookey v. Citibank, N.A., No. 14-CV-1318, 2015 WL

8484514, at *2 (N.D.N.Y. Dec. 9, 2015) (citing JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d

163, 169 (2d Cir. 2004)), reconsideration denied, 2016 WL 3365438 (N.D.N.Y. June 16, 2016).

       Here, Moving Defendant contends that the arbitration provision in the Revised

Agreement is valid and enforceable, and that Plaintiff’s claims fall within its scope. (Moving

Def.’s Mem. 7–9.) Plaintiff argues that the provision is “unconscionably broad,” and that “no

reasonable person would have understood themselves” to be agreeing to such a broad provision.

(Pl.’s Mem. 1–2, 8–25.) Plaintiff further argues that, in any event, his FCRA claim falls outside

of the scope of the Cardmember and Revised Agreements. (Id. at 1–2, 16–21.)




       7
         Plaintiff devotes several pages in his Memorandum to explaining why arbitrability must
be decided by the Court. (See Pl.’s Mem. 4–7.) However, this point does not appear to be raised
or challenged by Moving Defendant. (See generally Moving Def.’s Mem.; Moving Def.’s Reply
Mem.) As such, the Court will determine whether the instant dispute is arbitrable, and will not
delegate the question of arbitrability to an arbitrator.

                                                 10
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 11 of 24



               1. Validity of the Arbitration Agreement

       “Whether one can be bound by an arbitration clause is usually determined by looking at

generally accepted principles of contract law.” Gold v. Deutsche Aktiengesellschaft, 365 F.3d

144, 149 (2d Cir. 2004) (collecting cases). Pursuant to these principles, “a party is bound by the

provisions of a contract that he signs, unless he can show special circumstances that would

relieve him of such an obligation.” Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 845 (2d

Cir. 1987) (citations omitted), abrogated on other grounds by Gilmer v. Interstate/Johnson Lane

Corp., 500 U.S. 20, 26 (1991); see also Cap Gemini Ernst & Young U.S. LLC v. Arentowicz, No.

04-CV-299, 2004 WL 1386145, at *5 (S.D.N.Y. June 22, 2004) (“An individual who signs a

contract is presumed to know its contents and assent to them, unless he can show special

circumstances, such as duress or coercion, which would justify non-enforcement of the contract.”

(citation and quotation marks omitted)). In the context of evaluating whether “special

circumstances” sufficient to warrant relief from an arbitration agreement exist, “the party

resisting arbitration bears the burden of proving that the claims at issue are unsuitable for

arbitration.” Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000) (citations omitted).

       “Whether the [P]arties agreed to arbitrate is determined by state contract law.” Kurz v.

Chase Manhattan Bank USA, N.A., 319 F. Supp. 2d 457, 461 (S.D.N.Y. 2004) (citing First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). Here, the Cardmember and

Revised Agreements are governed by Delaware law, (Cardmember Agreement 4), under which

“a contract is formed if a reasonable person would conclude, based on the objective

manifestations of assent and the surrounding circumstances, that the parties intended to be bound

to their agreement on all essential terms,” Doe v. Cedars Acad., LLC, No. 09C-09-136, 2010 WL

5825343, at *3 (Del. Super. Ct. Oct. 27, 2010) (footnote and quotation marks omitted) (quoting




                                                 11
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 12 of 24



Leeds v. First Allied Conn. Corp., 521 A.2d 1095, 1101 (Del. Ch. 1986)). The Parties do not

dispute that they formed an initial agreement with respect to Plaintiff’s Account. First, Moving

Defendant has submitted “uncontroverted evidence show[ing] that [P]laintiff [applied for and]

opened a credit card account.” Biggs v. Midland Credit Mgmt., Inc., No. 17-CV-340, 2018 WL

1225539, at *8 (E.D.N.Y. Mar. 9, 2018). (See Wantuch Decl. ¶¶ 6–8.) Second, Plaintiff does

not appear to dispute that the Cardmember Agreement was sent to him. (See id. ¶¶ 7, 9; see

generally Pl.’s Mem.) See Gartly v. Selip & Stylianou LLP, No. 18-CV-1806, 2018 WL

5777033, at *4 (E.D.N.Y. Nov. 2, 2018) (finding that uncontroverted evidence that the bank sent

the plaintiff a credit card agreement and credit card was sufficient to establish that the plaintiff

received the agreement). Third, the Cardmember Agreement contained an opt-out provision,

allowing Plaintiff to reject the arbitration provision by sending a written notice of rejection

within 30 days of receipt of the Card. (See Cardmember Agreement 5.) Neither Party claims

that Plaintiff mailed an opt-out notice or attempted to cancel the Account at any point, and after

receiving the Card, Plaintiff began to use it. (See Wantuch Decl. ¶ 8; Cardmember Agreement 2

(“You accept this Agreement if you do not cancel your Account within 30 days after receiving a

Card. You also accept this Agreement if you or an [a]uthorized [u]ser use the Account.”).)

Under Delaware law, this is sufficient to constitute acceptance of the Cardmember Agreement.

See Grasso v. First USA Bank, 713 A.2d 304, 309 (Del. Super. Ct. 1998) (finding that language

in a credit card agreement instructing that use of the card constituted acceptance of the

agreement “establishe[d] that using the card or account mean[t] that the [agreement] ha[d] been

accepted”); Dahlink Fin. Corp. v. Bochniak, No. CPU4-11-005047, 2012 WL 1415815, at *6 &

n.17 (Del. Cmn. Pl. Mar. 13, 2012) (stating that “use of [a] credit card would constitute

acceptance of the terms in [an] [a]greement,” particularly when it was undisputed that the




                                                  12
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 13 of 24



defendant received a credit card and made purchases with it (citation, alteration, and quotation

marks omitted)); see also Anonymous v. JP Morgan Chase & Co., No. 05-CV-2442, 2005 WL

2861589, at *4 (S.D.N.Y. Oct. 31, 2005) (explaining that under Delaware law, “[u]sing a credit

card and making payments to the credit provider binds the cardholder to the terms and conditions

of card use” (citation omitted)).

       With respect to the arbitration provision in the Revised Agreement, in Delaware, “a credit

card issuer seeking unilaterally to add an arbitration clause to the agreement must provide notice

and an opt-out provision. Failure to comply with the terms of the opt-out provision and

continued charges to the account operate as acceptance of the arbitration agreement.” Kurz, 319

F. Supp. 2d at 465 (citations omitted). Here, Moving Defendant asserts, and Plaintiff does not

dispute, that Defendant sent the Revised Agreement to Plaintiff, which included an opt-out

provision. (See Wantuch Decl. ¶ 9; Revised Agreement 4 (“You [h]ave the [r]ight to [r]eject

[a]rbitration for this Account. You may reject the arbitration agreement[,] but only if we receive

from you a written notice of rejection within 30 days of your receipt of the Card after your

Account is opened.”); see generally Pl.’s Mem.) Further, Plaintiff does not appear to have

submitted an opt-out request, does not claim that he stopped making charges to the Account after

receiving the Revised Agreement, and does not dispute that his Account remains open. (See

Wantuch Decl. ¶ 8; see generally Pl.’s Mem.) Thus, Plaintiff’s conduct demonstrates his

acceptance of the Revised Agreement. See Kurz, 319 F. Supp. 2d at 466 (noting that “continued

charges by authorized users, coupled with [the] plaintiff’s failure to submit to [the] defendant the

required written objection [to an arbitration amendment], evince[d] [the] plaintiff’s consent to

the arbitration amendment” (footnote omitted)).




                                                13
          Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 14 of 24



        However, Plaintiff argues that “special circumstances,” Genesco, 815 F.2d at 845,

preclude enforcement of the arbitration provision, taking issue with the fact that the Revised

Agreement allows for arbitration not only of a dispute “arising under or relating to th[e] Account

or the relationships resulting from th[e] Account” but also “any other dispute between [Plaintiff]

or [Moving Defendant].” (Pl.’s Mem. 13; see also Revised Agreement 3.) Plaintiff seeks to

have the Court invalidate the arbitration provision in the Revised Agreement because, according

to Plaintiff, no reasonable person would have agreed to “arbitrate all possible disputes with

[Moving Defendant], . . . ‘forever now and in the future,’ regardless of any relation to the

underlying agreement and temporally unmoored from it.” (Pl.’s Mem. 8.) Plaintiff also argues

that enforcing the arbitration clause as written would be unconscionable because it would allow

Moving Defendant to compel arbitration over a “potentially limitless number of claims.” (Id. at

21–22.)

        To the contrary, Moving Defendant does not argue that the provision covering “any other

dispute between [Plaintiff] or [Moving Defendant]” applies to this Action. (Moving Def.’s

Reply Mem. 1.) Instead, Moving Defendant seeks to compel arbitration under the provision

allowing for arbitration of a dispute “arising out of or relating to th[e] Account.” (Id. (“[T]he

Motion is based upon the . . . fact that Plaintiff’s claims . . . ‘arise[] under or relate[] to this

Account.’” (alterations omitted)); see also Revised Agreement 3.) Therefore, because the

provision related to “any other dispute between [Plaintiff] or [Moving Defendant],” (id.), is not

at issue here, the Court need not further address its enforceability, and will not go so far as to

invalidate the entire arbitration clause on the basis of this phrase. See Holick v. Cellular Sales of

N.Y., LLC, 802 F.3d 391, 394 & n.6 (2d Cir. 2015) (noting that the court would not consider the

first portion of an arbitration agreement, which applied to disputes “arising out of, or in relation




                                                    14
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 15 of 24



to th[e] document,” because the defendants seeking to enforce the arbitration provision argued

that the plaintiff’s claims arose out of the second portion, which applied to disputes “arising out

of . . . [the] [e]mployee’s employment”); see also Cordoba v. DirecTV, LLC, 801 F. App’x 723,

725–26 (11th Cir. 2020) (declining to address “the more general question of whether the relevant

arbitration provision [wa]s in fact enforceable as to ‘all claims and disputes,’” because the claim

at issue fell within the purview of the arbitration agreement, as it “ar[ose] out of or relat[ed] to

any aspect of the relationship between the parties” (emphasis and some quotation marks

omitted)); Stinson v. Best Buy Co., Inc., No. 18-CV-295, 2018 WL 3850739, at *10 (D. Minn.

June 26, 2018) (stating that an arbitration provision need not “be invalidated in its entirety

simply because it could be read too broadly” (emphasis added)), adopted by 2018 WL 3848443

(D. Minn. Aug. 13, 2018).

       Plaintiff offers no argument to suggest that the portion of the provision under which

Defendant seeks to enforce arbitration—allowing for arbitration of claims “arising under or

related to the Account”—is unreasonable or unconscionable, instead noting that such a provision

is “limited in scope.” (See Pl.’s Mem. 13 (“[T]he arbitration clause that Plaintiff originally

executed when he first signed up for the . . . [C]ard was limited in scope[, as it stated that either

party could choose to arbitrate] a dispute between [Plaintiff] and [Moving Defendant] arising

under or relating to this [A]ccount.” (emphasis in original) (record citation and second emphasis

omitted).) Indeed, a dispute related to or arising under the Account is “precisely what one would

reasonably expect would fall under the terms of the arbitration clause.” Damato v. Time Warner

Cable, Inc., No. 13-CV-994, 2013 WL 3968765, at *7 (E.D.N.Y. July 31, 2013). Further,

Plaintiff does not argue that a provision allowing for arbitration of a matter that arises under or

relates to the Account would be “unfairly structured,” or “so one-sided as to be oppressive,” as is




                                                  15
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 16 of 24



required to demonstrate unconscionability under Delaware law. See JP Morgan Chase & Co.,

2005 WL 2861589, at *5 (quotation marks omitted) (quoting Graham v. State Farm Mut. Auto.

Ins. Co., 565 A.2d 908, 912 (Del. 1989)); see also Standard Gen. L.P. v. Charney, No. 11287-

CB, 2017 WL 6498063, at *17 (Del. Ch. Dec. 19, 2017) (“In order to find an agreement

unconscionable, Delaware courts must find what amounts to both substantive and procedural

unconscionability—that the party with superior bargaining power used it to take unfair advantage

of his weaker counterpart and that its terms are so one-sided as to be oppressive.” (footnote,

alteration, and quotation marks omitted)), aff’d, 195 A.3d 16 (Del. 2018).8 Instead, Plaintiff’s

unconscionability argument hinges on a portion of the arbitration clause that Moving Defendant

does not seek to enforce, and is therefore irrelevant to this Motion. See Chen-Oster v. Goldman,

Sachs & Co., —F. Supp. 3d— , 2020 WL 1467182, at *22 (S.D.N.Y. Mar. 26, 2020) (explaining

that the plaintiffs’ argument that an arbitration provision was unconscionably broad was

“irrelevant” because the case did not present a situation that would fall under the purportedly

unconscionable provision). Moreover, even if the Court were to find that the portion of the

arbitration clause applying to “any other dispute” was overly broad or unconscionable, the Court

would still find that Plaintiff’s FCRA claims plainly fall within the scope of the Cardmember and

Revised Agreements, as explained below. Thus, “[P]laintiff[] ha[s] not demonstrated that the




       8
           Plaintiff does not appear to argue that the Revised Agreement is procedurally
unconscionable. (See generally Pl.’s Mem.) In any event, such an argument would likely not
succeed, as Plaintiff had a period of 30 days to opt-out of the arbitration provision. See Valle v.
ATM Nat’l, LLC, No. 14-CV-7993, 2015 WL 413449, at *6 (S.D.N.Y. Jan. 30, 2015) (finding
that a provision was not procedurally unconscionable when the plaintiffs had 45 days to opt out
of it); cf. Fort Howard Cup Corp. v. Quality Kitchen Corp., No. 89-C-DE-34, 1992 WL 207276,
at *6 (Del. Super. Ct. Aug. 17, 1992) (concluding that when the parties to a lease agreement had
a “clear option” to terminate it “upon [30] days written notice,” it was “difficult to imagine
circumstances which would render the contract unconscionable” (citations omitted)).



                                                16
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 17 of 24



arbitration clause would ensnare disputes beyond reasonable expectations,” because “the instant

dispute is precisely what one would reasonably expect would fall under the terms of the

arbitration clause.” Damato, 2013 WL 3968765, at *7.9

                2. Scope of the Arbitration Agreement

        Plaintiff argues that even if the Court does not invalidate the arbitration clause, his claims

fall outside of the scope of the Cardmember and Revised Agreements because “the last thing on

the reasonable consumer’s mind is the question of enforcing rights to accurate credit reporting

under the FCRA, especially when . . . Plaintiff[] is unsophisticated.” (Pl.’s Mem. 16 (footnote

omitted); see also id. at 20–21 (“[T]he question of whether Congress ‘has evidenced an intention

to preclude a waiver of judicial remedies’ under the FCRA is permanently foreclosed by the fact

that Plaintiff never agreed to arbitrate these claims in the first instance.”).) Plaintiff also argues

that “[a]ny rights to accurate credit reporting are the sole reserve of the [FCRA] itself,” and that

“a furnisher’s duty to report information accurately to the credit bureaus . . . [is] nowhere to be

found in the contract itself.” (Id. at 18–19 (citation omitted).)

        “To determine if a dispute falls within the scope of an arbitration agreement, a court

should classify the particular clause as either broad or narrow.” Boss Worldwide LLC v. Crabill,

No. 19-CV-2363, 2020 WL 1243805, at *3 (S.D.N.Y. Mar. 16, 2020) (quotation marks omitted)

(quoting JLM Indus., 387 F.3d at 172). When “the arbitration clause is broad, there arises a

presumption of arbitrability and arbitration of even a collateral matter will be ordered if the claim



        9
         Plaintiff also takes issue with the survivability clause, explaining that the clause “means
that any claim could be subject to arbitration ad infinitum, years after Plaintiff had even closed
the account” and the assignment clause, which would “subject any claim to arbitration that arose
from debt collectors who had been sold the account long after it had been closed.” (Pl.’s Mem.
14 & n.4 (record citations and italics omitted).) However, Moving Defendant also does not seek
to compel arbitration under these provisions, and thus, the Court does not further address them
herein.

                                                  17
           Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 18 of 24



alleged implicates issues of contract construction or the parties’ rights and obligations under it.”

Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224 (2d Cir. 2001)

(citation and quotation marks omitted). “Indeed, if the arbitration clause is broad, it is

presumptively applicable to disputes involving matters going beyond the interpretation or

enforcement of particular provisions of the contract which contains the arbitration clause.” Boss

Worldwide, 2020 WL 1243805, at *3 (quotation marks omitted) (quoting JLM Indus., 387 F.3d

at 172).

       Here, the applicable provision states that Moving Defendant and Plaintiff may choose to

arbitrate disputes “arising out of or relating to this Account.” (Revised Agreement 3.) This is

the “paradigm of a broad clause,” Collins & Aikman Prods. Co. v. Bldg. Sys., Inc., 58 F.3d 16, 20

(2d Cir. 1995) (citation omitted) (stating that a “broad clause” is one which purports to refer all

disputes arising out of or relating to an agreement to arbitration), and Plaintiff’s FCRA claims

certainly fall within its scope. Plaintiff alleges that Moving Defendant furnished inaccurate

information about his Account to credit bureaus and failed to conduct a reasonable investigation

after Plaintiff notified the bureaus that the information was incorrect. (See Am. Compl. ¶¶ 16–

26, 91–113.) Although Plaintiff argues that rights to accurate credit reporting are the “sole

reserve of the statute,” (Pl.’s Mem. 18), it is “crystal clear” that such a claim is “related to

[Plaintiff’s] . . . credit [A]ccount” and thus “falls within the scope of the arbitration agreement,”

Khaliquzzaman v. Equifax Info. Servs. LLC, No. 17-CV-1450, 2018 WL 3825887, at *4

(E.D.N.Y. Aug. 10, 2018) (emphasis added) (citations omitted). Indeed, numerous district courts

within the Second Circuit have found that similar FCRA claims against credit card issuers,

lessors, and other entities fall within the scope of arbitration provisions in similar types of

agreements. See id. (finding that a claim related to the reporting of credit information by a credit




                                                  18
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 19 of 24



card issuer fell within the scope of an arbitration agreement with the card issuer that covered

disputes, claims, and controversies that arose out of or were related to the credit card account);

Clookey, 2015 WL 8484514, at *2 (agreeing that a credit card agreement’s “broad arbitration

clause undoubtedly capture[d] [a] . . . dispute” over pulling credit reports by the credit card

issuer (record citation omitted)); Gaul v. Chrysler Fin. Servs. Ams. LLC, No. 13-CV-433, 2013

WL 3828549, at *2 (N.D.N.Y. July 23, 2013) (finding that a broad arbitration clause in a vehicle

lease agreement covered the plaintiff’s claims of inaccurate credit reporting by the defendant car

lessor), aff’d, 657 F. App’x 16 (2d Cir. 2016).

       Further, as explained by Moving Defendant, the Cardmember Agreement explicitly

speaks to credit reporting, noting that Moving Defendant “may report the status and payment

history of [the] Account to credit reporting agencies and other creditors,” and provides an avenue

for reporting if inaccurate or incomplete information was provided. (Cardmember Agreement 3;

see also Moving Def.’s Reply Mem. 1.) Thus, although Moving Defendant’s obligation to

provide accurate credit reporting is not necessarily “compelled by the Agreement,” (Pl.’s Mem.

20 (emphasis added)), reporting of credit information is undoubtedly related to the Cardmember

Agreement and Plaintiff’s Account, and thus could reasonably be expected to fall under the

arbitration provision covering disputes “arising out of or relating to th[e] Account,” (Revised

Agreement 3). See Wexler v. AT & T Corp., 211 F. Supp. 3d 500, 504 (E.D.N.Y. 2016) (noting

that in agreeing to arbitrate, a reasonable person would “express[], at most, an intent to agree to

arbitrate disputes connected in some way to the [overarching] agreement”).

       Many of the cases Plaintiff cites are inapposite, because they involved claims that bore no

relation to the relevant agreements, and only one of these cases is from a district court within the

Second Circuit. In Wexler, the plaintiff’s cell phone service agreement included a broad




                                                  19
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 20 of 24



arbitration clause that applied to the defendant and its affiliates and required arbitration of “all

disputes and claims between [them].” Id. at 501. The plaintiff sued the defendant for violations

of the Telephone Consumer Protection Act (“TCPA”) due to unsolicited text message

advertisements for television and internet service that the plaintiff received from one of the

defendant’s subsidiaries after the expiration of her cell phone contract. Id. at 502. The court

declined to compel arbitration of the plaintiff’s claims, finding both that the arbitration clause

was “unlimited in scope” and that the plaintiff’s claim was wholly unrelated to her cell phone

service. Id. at 504–05 (“[N]o reasonable person would think that checking a box accepting the

‘terms and conditions’ necessary to obtain cell phone service would obligate them to arbitrate

literally every possible dispute he or she might have with the service provider, let alone all of

[its] affiliates . . . —including those who provide services unrelated to cell phone coverage.”).

Conversely, Plaintiff’s claims about Account information reported by Moving Defendant directly

relate to his Account and Cardmember Agreement.

       The other cases cited by Plaintiff where arbitration clauses were deemed overly broad are

also distinguishable, because the relevant claims were unrelated to the agreements that contained

the arbitration clauses. See Smith v. Steinkamp, 318 F.3d 775, 777–78 (7th Cir. 2003)

(determining that arbitration provisions in agreements related to certain loans were inapplicable

to claims regarding different loans, for which no arbitration agreements had been executed);

Hearn v. Comcast Cable Commc’ns, LLC, 415 F. Supp. 3d 1155, 1164–66 (N.D. Ga. 2019)

(determining that the plaintiff’s FCRA claim related to the defendant’s “hard pull” of his

consumer report when the plaintiff called to inquire about the defendant’s services was

“substantively and temporally unmoored” from the parties’ previously-terminated service

agreement), filing appeal, No. 19-14455 (11th Cir. 2019); In re Jiffy Lube Int’l, Inc., Text Spam




                                                  20
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 21 of 24



Litig., 847 F. Supp. 2d 1253, 1262–63 (S.D. Cal. 2012) (finding that the defendant could not

compel arbitration with the plaintiff under an agreement related to an earlier oil change when the

plaintiff alleged that text messages he received about future services violated the TCPA).10

       Indeed, district courts across the country have distinguished these cases from others

where a party’s claims clearly arose from or related to the agreement at issue. See Chen-Oster,

2020 WL 1467182, at *22 (finding that the plaintiffs’ arguments that any conceivable tort claim

could be covered by a broad arbitration clause were “irrelevant” because the claims at issue

“f[e]ll squarely within the [arbitration] clause”); Damato, 2013 WL 3968765, at *7 (explaining

that although federal and state courts in California have recognized that arbitration clauses can be

unconscionably broad when their “scope exceeds reasonable expectations,” the plaintiff’s dispute

fell “plainly within the scope of [its] [s]ubscriber [a]greement”); see also Cordoba, 801 F. App’x

at 725–26 (“Without addressing the more general question of whether the relevant arbitration

provision is in fact enforceable as to ‘all claims and disputes’ . . . , we find—based on the limited

facts of this matter—[that the] claim [at issue] indeed falls within its purview.”); Brown v.

Firstsource Advantage, LLC, No. 17-CV-5760, 2019 WL 568935, at *4 (E.D. Pa. Feb. 12, 2019)

(distinguishing Jiffy Lube and Wexler because the plaintiff’s claim “ar[o]se[] from conduct

related to the credit card account he opened when he entered into his [c]ardmember

[a]greement”); Stinson, 2018 WL 3850739, at *10 (“Wexler supports the idea that an arbitration

provision cannot be applied to require arbitration of claims wholly unrelated to the contract

itself, but not that a broadly worded arbitration clause is invalid in all applications.”); Coppock v.



       10
          Plaintiff also asserts that Jiffy Lube and Hearn foreclose the argument that Plaintiff’s
FCRA claims arose out of the Agreement because without the Agreement, Plaintiff would not
have had such a claim. (Pl.’s Mem. 19–20.) However, Moving Defendant does not make this
argument, and the Court’s holding is not based on such a “but-for” finding. Therefore, the Court
does not further address this point.

                                                 21
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 22 of 24



Citigroup, Inc., No. 11-CV-1984, 2013 WL 1192632, at *5 (W.D. Wash. Mar. 22, 2013)

(distinguishing Jiffy Lube because the phone calls at issue were “clearly related” to the plaintiff’s

credit card account, and thus the agreement governing the account (citation omitted)); Cayanan

v. Citi Holdings, Inc., 928 F. Supp. 2d 1182, 1208 (S.D. Cal. 2013) (distinguishing Jiffy Lube

because the defendant’s alleged conduct was “directly related to [the] [p]laintiffs’ accounts and

the contracts that govern them”). Further distinguishing this Action from the cases cited by

Plaintiff is the fact that while the Revised Agreement does allow for arbitration of “any other

dispute,” it also includes a more limited provision regarding disputes “arising out of or relating to

th[e] Account,” which is the relevant clause here. (Revised Agreement 3.) The arbitration

provisions in many of the cases cited by Plaintiff did not include a similar, more limited phrase.

Cf. Hearn, 415 F. Supp. 3d at 1158 (defining “[d]ispute” as “any claim or controversy related to

Comcast” (record citation omitted)); Wexler, 211 F. Supp. 3d at 501 (“AT & T and you agree to

arbitrate all disputes and claims between us.” (record citation omitted)); Jiffy Lube, 847 F. Supp.

2d at 1262 (“Jiffy Lube[] and you agree that any and all disputes, controversies[,] or claims

between Jiffy Lube[] and you . . . . will be resolved by mandatory arbitration . . . .”).

       Thus, Plaintiff’s argument that the “potential universe of claims” under the Revised

Agreement “is limitless” and could include “claims for unlawful conversion and fraudulent

securities offerings, wrongful death suits against the creditor, and personal injury torts involving

an accident with an employee of the creditor,” (Pl.’s Mem. 22), is unavailing. This “case does

not present a dispute of the nature theorized by Plaintiff[],” Chen-Oster, 2020 WL 1467182, at

*22, and any such situation is merely hypothetical, see Damato, 2013 WL 3968765, at *7

(dismissing the plaintiff’s argument that an overly broad arbitration clause in the plaintiff’s

internet service agreement could sweep in a vehicle accident with the servicer’s truck when the




                                                  22
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 23 of 24



“instant dispute” was “plainly within the scope of the [s]ubscriber [a]greement”). Indeed,

Plaintiff’s claims regarding the reporting of information about his Account by Moving Defendant

are “precisely what one would reasonably expect [to] fall under the terms of the arbitration

clause.” Id.

       Finally, to the extent Plaintiff seeks to argue that his claims under the FCRA have been

precluded from arbitration by Congress—and it is not clear that he does—Plaintiff has failed to

meet his burden. “The federal policy favoring arbitration extends to the enforcement of

agreements to arbitrate claims founded on statutory rights.” Bynum v. Maplebear Inc., No. 15-

CV-6263, 2016 WL 5373643, at *6 (E.D.N.Y. Sept. 19, 2016) (citing Gilmer, 500 U.S. at 26;

Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 226 (1987)). “The enforceability mandate

of the FAA may be overridden by a showing of contrary congressional command,” and “a party

opposing arbitration bears the burden of demonstrating that Congress intended to preclude a

waiver of judicial remedies for the particular statutory rights at issue.” Id. at *7 (citations

omitted). With respect to the FCRA, district courts within the Second Circuit regularly compel

arbitration of such claims. See Khaliquzzaman, 2018 WL 3825887, at *4 (compelling FCRA

claims to arbitration); Clookey, 2015 WL 8484514, at *2 (“[C]ourts have repeatedly held that

allegations of FCRA violations may proceed to arbitration.” (collecting cases)); Gaul, 2013 WL

3828549, at *2 (compelling FCRA claims to arbitration); DeGraziano v. Verizon Commc’ns,

Inc., 325 F. Supp. 2d 238, 245 (E.D.N.Y. July 22, 2004) (rejecting the plaintiff’s argument that

arbitration of alleged FCRA violations was improper, due to the “well-settled” tenet that

“statutory rights may be arbitrated so long as the prospective litigant effectively may vindicate

his or her statutory cause of action in the arbitral forum” (quotation marks omitted) (quoting




                                                  23
        Case 7:19-cv-08174-KMK Document 76 Filed 06/22/20 Page 24 of 24



Green Tree Fin. Corp., 531 U.S. at 90)). Plaintiff has pointed to nothing to suggest that

arbitration of FCRA claims has been precluded by Congress.

        As such, the Court finds that the arbitration provision, as applied by Moving Defendant in

this case, is enforceable, and that Plaintiff’s claims fall within its scope. The Court therefore

grants the Motion and stays this Action pending the arbitration, as requested by Moving

Defendant, (Moving Def.’s Mem. 9–10). See 9 U.S.C. § 3 (“[T]he court . . . upon being satisfied

that the issue . . . is referable to arbitration under . . . an agreement, shall on application of one of

the parties stay the trial of the action until such arbitration has been had in accordance with the

terms of the agreement . . . .”).

                                            III. Conclusion

        For the foregoing reasons, the Court grants Moving Defendant’s Motion To Compel

Arbitration. The case, as it pertains to Moving Defendant, is stayed pending arbitration. The

Clerk of Court is respectfully directed to terminate the pending Motion. (See Dkt. No. 68.)

SO ORDERED.

DATED:          June 22, 2020
                White Plains, New York
                                                        ____________________________________
                                                        KENNETH M. KARAS
                                                        UNITED STATES DISTRICT JUDGE




                                                   24
